Justice PATTERSON,
dissenting.
Forty-four years ago, the Legislature altered the method by which the agencies of State government may be reformed. The Executive Reorganization Act of 1969 (the Reorganization Act or the Act), N.J.S.A. 52:140-1 to -11, grants to both elected branches *480of government — the Executive Branch and the Legislature itself— authority to transfer, consolidate, merge or coordinate agencies, or to abolish them entirely. N.J.S.A. 52:14C-2, -4, -7. The statute assigns to the Governor the responsibility to propose reorganization plans and to submit them to the Legislature. N.J.S.A. 52:14C-4. The Act reserves to the Legislature the authority to legislatively veto any such reorganization plan by concurrent resolution. N.J.S.A. 52:14C-7.
No fewer than six Governors and a succession of Legislatures have applied the Reorganization Act to agencies within the “in but not of’ category that the majority now holds to be beyond the statute’s reach. Indeed, in Brown v. Heymann, 62 N.J. 1, 10-11, 297 A.2d 572 (1972), this Court upheld the constitutionality of the Reorganization Act in the wake of the Act’s application to an “in but not of’ agency. The instant case is the first occasion in which this Court has invalidated a reorganization plan pursuant to the Act on the grounds that “in but not of’ agencies are insulated from the Reorganization Act.
Had the Legislature found Reorganization Plan No. 001-2011 (Reorganization Plan) to exceed the parameters of the Reorganization Act, it could have blocked it by legislative veto, a power that it expressly reserved to itself in the Act. Alternatively, in the original enactment or by amendment, the Legislature could have limited the Reorganization Act as the majority does today. Had it elected to do so, the Legislature had the option to exclude the Council on Affordable Housing (COAH), or a broader group of agencies, from the Act’s reach. The Legislature could have prohibited the Governor from submitting a reorganization plan affecting “in but not of’ agencies. Had the Legislature concluded that previous Governors overreached when they submitted reorganization plans affecting “in but not of’ agencies, it had the authority to execute a legislative veto, or amend the Reorganization Act to make its intent clear. Furthermore, had the Legislature found that a reorganization plan affecting COAH would contravene the agency’s enabling statute, the Fair Housing Act *481(FHA), N.J.S.A. 52:27D-301 to -329.4, it could have expressed its intent in the FHA’s original text or a statutory amendment. In short, the Legislature would need nothing more than statutory language or the simple exercise of its legislative veto to bar this or any other reorganization plan from affecting COAH. Yet the Legislature has not taken a single one of these steps.
Nonetheless, the majority finds a clear mandate for its decision today in what it characterizes as plain and precise language. Ante at 467-69, 70 A.3d at 573-74. This language consists of neither a paragraph nor even a sentence of statutory text, but a single word — “of’—in the statutory definition of “agency,” N.J.S.A. 52:14C-3. In my view, the word “of,” one of the most common and generic words in our language, serves an unremarkable function in the definition: connecting the litany of entities to which the Act applies to the relevant branch of government, the Executive Branch. I cannot construe this amorphous word to state or intimate anything more. It is, to me, inconceivable that a Legislature, long experienced in placing clear parameters upon its statutes, would limit this important law by such cryptic use of the word “of.”
The majority does not premise its holding on a finding that the Reorganization Act is unconstitutional. Ante at 476-78, 70 A.3d at 578-79. Nevertheless, it generally invokes the Presentment Clause, N.J. Const. art. V, § 1, ¶ 14(a), and the Separation of Powers Clause, N.J. Const. art. III, ¶ 1, to buttress its construction of the Reorganization Act. Ante at 476-78, 70 A.3d at 578-79. I respectfully disagree with the majority’s suggestion that either constitutional principle is relevant to the statutory construction at the heart of today’s decision. As this Court held in Brown, supra, 62 N.J. at 11-12, 297 A.2d 572, the Reorganization Act is constitutional, and its application here was consonant with the Presentment Clause and separation of powers principles upon which the majority relies.
Had the Legislature in N.J.S.A. 52:14C-3 included plain language barring executive reorganization of “in but not of’ agencies, *482or had it otherwise expressed its intent to exempt COAH from the statute’s reach, I would concur with the majority’s invalidation of the Reorganization Plan. The statutory language and the history of the Reorganization Act lead me to the opposite conclusion: that the Act was and is intended to authorize the abolition and reorganization of COAH and other agencies that are similarly treated by our laws. Accordingly, I would uphold the Reorganization Plan at issue, and I respectfully dissent.
I.
The Reorganization Act does not confer upon the Governor the unilateral authority to reorganize agencies. Instead, it authorizes the Governor to prepare a reorganization plan and deliver it for legislative review. N.J.S.A. 52:14C-4. The Legislature has “60 days after such delivery” to scrutinize the plan. Brown, supra, 62 N.J. at 5, 297 A.2d 572; accord N.J.S.A. 52:14C-7(a). If the Legislature “passes a concurrent resolution stating in substance that [it] does not favor the reorganization plan,” N.J.S.A. 52:14C-7(a), by a simple majority of the Senate and the Assembly, Fitzgerald’s Legislative Manual, 416 (Skinder-Strauss Assocs. ed., 2012), the plan is disapproved and has no effect, see N.J.S.A. 52:14C-7(a); Brown, supra, 62 N.J. at 12, 297 A.2d 572. The Reorganization Act does not require the Legislature to explain or justify its disapproval of a Governor’s proposal.
The Reorganization Act’s legislative veto provision provides important context to the broad scope of the Act. If the Legislature concludes that a reorganization plan exceeds the Governor’s authority under the Act, or deems it to contravene the enabling act of the affected agency, it may disapprove the plan. See N.J.S.A. 52:14C-7(a); Brown, supra, 62 N.J. at 12, 297 A.2d 572. Indeed, the Reorganization Plan before the Court expressly acknowledged the Legislature’s power to disapprove it during the sixty-day window prescribed by the Act. 43 N.J.R. 1622 (June 29, 2011). Thus, the Legislature reserved to itself the authority to ensure that no reorganization plan that exceeds the parameters of the *483Reorganization Act, or contravenes the purpose of the agency at issue, will survive. The Act provides for the best measure of legislative intent: the Legislature’s own decision whether to permit a given plan to proceed.
The Legislature’s expression of the Reorganization Act’s purpose is also informative. The Act was intended “[t]o promote the better execution of the laws, the more effective management of the Executive branch and of its agencies and functions, and the expeditious administration of the public business[.]” N.J.S.A. 52:14C-2(a)(1). Recognizing the Executive Branch’s expertise in the reorganization of government entities, the Legislature “declare[d] that the public interest demands the carrying out of the purposes of subsection (a) of this section and that the purposes may be accomplished in great measure by proceeding under this act, and can be accomplished more speedily thereby than by the enactment of specific legislation.” N.J.S.A 52:14C-2(b). The Act reflects a pivotal legislative determination: that permitting the Executive Branch to initiate plans of reorganization represented the most efficient means of restructuring government agencies. As Governor Richard J. Hughes noted when he signed the Act, it was intended to allow New Jersey governors “ ‘to undertake many needed reforms’” and “‘organize New Jersey’s executive departments along functional and efficient lines.’ ” Press Release, Office of the Governor (Feb. 3, 1969). Further, the Legislature expressly included in the delegation of authority the power to abolish, as well as to reorganize, the agencies within the statute’s reach. N.J.S.A. 52:14C-2(a)(5), -4(a)(2), -4(a)(6).1
*484AlS this Court noted in Brown, supra, 62 N.J. at 10, 297 A.2d 572, “[i]t was for the Legislature to decide whether to delegate the power or to attempt itself to initiate plans of reorganization---There being authority to delegate the legislative power, it does not rest with us to quarrel with the legislative decision to make the delegation.” The Legislature thus designed a statutory scheme that, in its judgment, best serves the goal of efficient agency reform. That statutory scheme utilizes the expertise and resources of the Executive Branch to reorganize — and to abolish— agencies, while reserving to the Legislature the power to bar any reorganization plan in conflict with legislative intent.
II.
In my view, had the Legislature intended to exclude “in but not of’ agencies from the Reorganization Act, it would have addressed that issue in the statute’s definitional section. With a list of exempted agencies or a simple phrase, such as “except for agencies whose enabling statutes identify them as ‘in but not of the Executive Branch,” the Legislature could have limited the pivotal definition with clear language.2 Indeed, the Legislature excluded only “the State Auditor” from the agencies subject to the Reorganization Act. N.J.S.A. 52:14C-3(a)(2). Plain language excluding “in but not of’ agencies is nowhere to be found.
*485Instead, the majority relies upon the Legislature’s choice of the word “of’ in the definition of “agency” which includes “[a]ny division, bureau, board, commission, agency, office, authority or institution of the executive branch created by law.” N.J.S.A. 52:14C-3(a)(1). To the majority, the word “ol” carries enormous import: it is intended to inform the Executive Branch, the judiciary and the public that the Legislature intends to exempt a class of agencies from the Reorganization Act. See ante at 448, 70 A.3d at 561-62. To me, the word “of’ in the Reorganization Act serves one of its many ordinary functions in the English language: it connects the enumerated litany of government entities to the Executive Branch, so that the reader understands that governmental entities outside the Executive Branch are beyond the statute’s reach. I cannot share the majority’s view that this routine application of the word “of’ was intended by the Legislature to convey a deeper meaning. When it defined the scope of the Reorganization Act, the Legislature had no need to resort to such an oblique term.3
That conclusion is underscored by the language of a parallel component of the statutory scheme under review.4 The Transfer *486Act, N.J.S.A. 52:14D-1 to -8, governs the transfer of State agencies pursuant to a reorganization plan prepared in accordance with the Reorganization Act. The Transfer Act includes a definition of “agency” that is strikingly similar to that of N.J.S.A. 52:140-3: “ ‘[a]gency’ means and includes any department, division, bureau, board, commission, agency, office, authority or institution of the executive branch of the State Government, whether or not it receives legislative appropriations, or parts thereof.” N.J.S.A 52:14D-2. As in the Reorganization Act, the Transfer Act uses “of’ to connect the various components of government to the Executive Branch. Ibid.
Yet, any suggestion that the word “of’ was intended to exclude “in but not of’ agencies from the Transfer Act — as the majority finds was intended in the Reorganization Act — would contravene another provision of the Transfer Act. See N.J.S.A. 52:14D-3. That section confirms that the Transfer Act applies to all agencies of State government, providing that “[wjhenever by law an agency of the State Government is transferred, the provisions of this act shall apply unless otherwise provided by the act effecting such transfer.” Ibid. It simply does not make sense that the Legislature would use the word “of’ to exclude “in but not of’ agencies from the Reorganization Act, and use the same term in the same manner to include such agencies in a statute enacted less than two years later.5
*487When it drafted the Reorganization Act, the Legislature had yet another opportunity to express the intent that “in but not of’ agencies should be excluded from the statute. The Legislature carefully constrained the Governor’s authority to develop and submit reorganization plans. N.J.S.A. 52:14C-6, entitled “Reorganization plan provisions prohibited,” bars the application of the Act for four prohibited purposes. The Act cannot be invoked to create, abolish, transfer or consolidate principal departments, N.J.S.A. 52:14C-6(a)(1), to continue an agency beyond its statutorily-prescribed period, N.J.S.A. 52:14C-6(a)(2), to authorize an agency to exercise a function that is not expressly authorized by law, N.J.S.A. 52:14C-6(a)(3), or to increase the term of an office beyond that provided by law, N.J.S.A. 52:14C-6(a)(4). Had the Legislature intended to bar any application of the Reorganization Act to “in but not of’ agencies, it could easily have added a fifth category of precluded applications to N.J.S.A. 52:14C-6. Yet it did not.
Under the rules that traditionally guide this Court’s construction of statutes, the absence of a reference to “in but not of’ agencies in the limiting provisions of the Reorganization Act should carry substantial weight. “ ‘[WJhere a general provision in a statute has certain limited exceptions, all doubts should be resolved in favor of the general provision rather than the exceptions.’ ” Nini v. Mercer Cnty. Cmty. Coll., 202 N.J. 98, 109, 995 A.2d 1094 (2010) (alteration in original) (quoting Prado v. State, 186 N.J. 413, 426-27, 895 A.2d 1154 (2006)); see also State v. Reed, 34 N.J. 554, 558, 170 A.2d 419 (1961) (“[T]he general rule of construction [is] that enumerated exceptions in a statute indicate a legislative intent that the statute be applied to all cases not specifically excepted.”). Here, the Legislature’s determination not to include “in but not of’ agencies in N.J.S.A. 52:14C-6’s enumeration of exceptions to the Reorganization Act is not only signifi*488cant, but would be dispositive under ordinary principles of statutory construction.
In short, my review of the Reorganization Act’s language reveals no evidence that the Legislature intended to exclude “in but not of’ agencies from the statute. In my view, the presence of the word “of’ in the Act’s definition of “agency” does not even remotely amount to a legislative limitation on the Act. I do not share the majority’s view that plain language excluding “in but not of’ agencies can be found in the statute before the Court.
III.
The history of the Reorganization Act is as instructive as its terms. Nearly all of our State’s recent Governors have abolished or reorganized “in but not of’ agencies pursuant to the Act. The Legislature has never expressed the view that these Governors have exceeded their authority by applying the Act to this special class of agencies. None of these reorganization plans were legislatively vetoed, as N.J.S.A. 52:14C-7 permits. None of them prompted an amendment to the Reorganization Act to clarify what the majority now finds to be the Legislature’s intent. None of them provoked commentary from either the Senate or the Assembly suggesting that the Governor had overstepped his or her bounds. Until today, no Executive Branch reorganization plan has been struck down on the grounds cited by the majority.
The first application of the Act to an “in but not of’ entity occurred almost immediately after the Act was passed. On May 11, 1972, Governor William T. Cahill submitted a Reorganization Plan pertaining to the Department of Labor and Industry. 4 N.J.R. 161(a) (May 11, 1972). The Reorganization Plan provided:
The Division of Public Employment Relations (Public Employment Relations Commission) shall remain in accordance with N.J.S.A. 34:13A as amended and be assigned to the Assistant Commissioner for Labor Relations and Work Place Standards.
[Id. at 162.]
*489The Division of Public Employment Relations was considered an “in but not of” agency by virtue of its enabling legislation, the Employer-Employee Relations Act (EERA), L. 1968, c. 303, §§ 1, 5(a), 6(a).6 As the FHA sets forth the composition of COAH, the EERA prescribed specific membership requirements and limited the Governor’s authority over the agency. See id. § 6.
After the plan was submitted to the General Assembly and the Senate, the Legislature did not adopt a concurrent resolution disapproving the plan. Brown, supra, 62 N.J. at 13-14, 297 A.2d 572. Thus, the plan became effective on July 11, 1972, sixty days from its delivery to both houses. See id. at 13, 297 A.2d 572. After the sixty-day period ended, the Legislature attempted to disapprove the plan, but was unable to because the deadline had passed. Ibid. This Court rejected a constitutional challenge to the Reorganization Act and permitted the plan to take effect. See id,. at 6-12, 297 A.2d 572. There is no indication in the legislative history or in Brown that the Legislature — or the parties who challenged the Reorganization Act’s constitutionality before this Court — suggested that PERC’s status as an “in but not of” agency somehow immunized it from Governor Cahill’s Reorganization Plan. Rather, the challengers attacked the constitutionality of the Reorganization Act, contended that the Act only authorized the Governor to reorganize agencies not considered “principal departments,” and questioned whether the procedural aspects of the Act had been followed. Id. at 5, 11-12, 297 A.2d 572.
In the end, the Legislature amended the EERA to nullify the aspect of Governor Cahill’s May 11, 1972 Reorganization Plan with which it disagreed:
To the extent that the reorganization plan of the Department of Labor and Industry which was submitted to the Legislature on May 11, 1972 (effective July *49010, 1972) is inconsistent with, changes or alters the powers of either the New Jersey Public Employment Relations Commission in the Division of Public Employment Relations or the Board of Mediation in the Division of Private Employment Dispute Settlement as they existed prior to the effective date of said reorganization, such reorganization plan shall be to such extent superseded and inoperative.
[N.J.S.A. 34:13A-6.1]
This statutory amendment demonstrates the Legislature’s authority to correct any error that it perceives in a Governor’s reorganization plan. In my view, it further undermines the majority’s construction of the Reorganization Act in this case. If, as the majority concludes, the Legislature had already excluded all “in but not of’ agencies from the Reorganization Act’s reach by virtue of the word “of’ in N.J.S.A. 52:14C-3(a), N.J.S.A. 34:13A-6.1 would be meaningless. In that event, there would have been no need for the Legislature to amend PERC’s enabling statute to exclude PERC from Governor Cahill’s Reorganization Plan. If the majority is correct, the legislative response to Governor Cahill’s 1972 reorganization was peculiar indeed.
Governor Cahill’s effort to reform PERC, and transfer its functions to a principal department of the Executive Branch, was only the first in a series of gubernatorial reorganizations, pursuant to N.J.S.A. 52:14C-4, that applied the Act to significantly alter “in but not of’ agencies.7 The Board of Public Utilities (BPU), considered an “in but not of’ agency, created pursuant to N.J.S.A. 48:2-1 and allocated “in but not of’ the Department of Treasury pursuant to N.J.S.A. 52:18A-2.1, has been the subject of reorganization plans submitted to the Legislature by three Governors. The first of these actions was taken on November 9, 1978, when pursuant to N.J.S.A. 52:14C-1 to -11, Governor Brendan T. Byrne submitted a Reorganization Plan that transferred some of BPU’s functions to a principal Executive department, the Department of *491Transportation. 10 N.J.R. 466(a) (Sept. 18, 1978). On April 25, 1991, Governor James J. Florio transferred powers vested in BPU for solid waste to the Commissioner of the Department of Environmental Protection (DEP). 23 N.J.R. 1726(a) (Apr. 25, 1991). In a Reorganization Plan submitted on May 5, 1994, Governor Christine Todd Whitman transferred powers previously vested in the DEP to BPU. 26 N.J.R. 2171(a) (May 5, 1994). Although all three of these applications of the Reorganization Act to the BPU exceeded the Governor’s authority under the Act as construed by the majority today, not one of them prompted the Legislature to undertake a legislative veto or a statutory correction.
The Reorganization Act has been invoked to transfer yet more “in but not of’ agencies — generating no legislative veto or other expression of disapproval from the Legislature. On March 30, 1998, Governor Whitman moved the New Jersey Historic Trust, an “in by not of” agency previously in the DEP, L. 1995, c. 217, § 1, to the Department of State, 30 N.J.R. 1351(a) (Mar. 30,1998). Governor Whitman similarly transferred two “in but not of’ agencies previously situated in the Department of the State — the Office of Administrative Law and the Office of the Public Defender — to the Department of Treasury. 30 N.J.R. 1351(a). Again, notwithstanding the “in but not of’ status of the affected agencies, the Legislature took no action to block these reforms.
Most recently, on the same day that he filed the Reorganization Plan at issue here, Governor Chris Christie submitted a second Reorganization Plan, 43 N.J.R. 1625(a) (June 29, 2011). That plan “abolishted] the New Jersey Commission on Higher Education” and “transfer[red] the powers, functions, and duties of the Commission to the Secretary of Higher Education.” Id. at 1625. The Higher Education Restructuring Act of 1994 (HERA), N.J.S.A. 18A:3B-1 to -36, had created the New Jersey Commission on Higher Education, and provided that the commission “be established in the Executive Branch of the State Government.” N.J.S.A. 18A:3B-13(a), (d). HERA further provided that “the commission is allocated in but not of the Department of State, but *492notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.” N.J.S.A 18A:13B-13(d). In the two years since Governor Christie’s submission of the Reorganization Plan abolishing the Commission on Higher Education, the Legislature has not disapproved it on the grounds that it abolishes an “in but not of’ agency in violation of the Reorganization Act, or for any other reason.
The majority distinguishes all but the last of these reorganizations of “in but not of’ agencies on the ground that they were accompanied by language that preserved their functions pursuant to their enabling statutes. Ante at 473-75, 70 A.3d at 576-77. By its express terns, the Reorganization Plan at issue here does precisely that — it preserves COAH’s functions and references its powers and obligations under the FHA. The plan provides:
All of the powers, functions, and duties exercised by [COAH], including, but not limited to, those powers, functions, and duties granted pursuant to [the FHA] ... are continued, transferred to, and vested in the Commissioner of the Department [of Community Affairs]....
[43 N.J.R. 1621.]
Thus, the language cited by the majority does not distinguish these “in but not of’ agencies from COAH.
Six Governors have thus applied the Reorganization Act to “in but not of’ agencies. On only one of those occasions — Governor Cahill’s action with respect to PERC — did the Legislature invoke its authority to reverse the Governor’s Reorganization Plan. N.J.S.A. 34:13A-6.1. Even then, the Legislature did not premise its objection upon the agency’s “in but not of’ status, but undertook a statutory amendment specific to PERC. Ibid. In the forty-four-year history of the Reorganization Act, the Legislature has never stated or implied that the Act does not reach “in but not of’ agencies. Accordingly, I respectfully disagree with the majority’s interpretation of legislative intent.
IV.
In support of its decision striking down the Reorganization Plan, the majority relies in part on the structure of COAH as *493prescribed in the current version of the FHA. Ante at 470-72, 70 A.3d at 575-76. On the one hand, the majority acknowledges that the legislative and executive branches have the authority to change the “decisionmaking structure and approach for the agency responsible for affordable housing.” Ante, at 471, 70 A.3d at 575. It confirms that it “does not endorse a single affordable housing policy or manner of implementation as the only effective way to proceed.” Ante at 472, 70 A.3d at 575.
On the other hand, the majority invokes the existing structure of COAH, as set forth in the FHA, as evidence that the Legislature’s affordable housing policy would be thwarted by the Reorganization Plan. Ante at 470-72, 70 A.3d at 575-76. To the majority, the FHA “reflects careful judgments about who should make decisions on affordable housing policy and how those decisions are to be reached,” and the COAH Board’s “detailed and precise balance” would be lost if the Reorganization Plan were permitted to proceed. Ante at 471-72, 70 A.3d at 575-76. The majority considers the structure of COAH that set forth in the current version of the FHA to support its conclusion that the Reorganization Plan contravenes legislative intent. Ante at 471-72, 70 A.3d at 575-76.
I respectfully disagree. In my view, there is abundant evidence that the reorganization of COAH struck down by the majority would have furthered legislative intent. As the majority acknowledges, ante at 451-53, 70 A.3d at 563-64, more than a year before the Governor submitted the Reorganization Plan, the Legislature passed a statute that would have abolished COAH and transferred its powers to the Department of Community Affairs (DCA), S. Comm. Substitute for S. Comm. Substitute for S. 1 [Third Reprint], 214th Leg. (N.J. Jan. 10, 2011) [hereinafter S. Comm. Proposal]. The proposal noted the need for “a new approach that will result in the creation of a realistic opportunity for a variety and choice of housing for low- and moderate-income families in each municipality of the State, without wasting the limited re*494sources needed to fulfill government’s many functions, including public safety, health care, education and environmental protection, ensuring the affordability of mass transit, protection of civil rights, promotion of economic growth, and job creation.” S. Comm. Proposal at 2. The Governor conditionally vetoed the bill for reasons unrelated to the provisions that would have abolished COAH and transferred its authority to DCA. Governor’s Conditional Veto to Senate Committee Substitute for Senate Committee Substitute for Senate Bill No. 1 [Third Reprint] (January 25, 2011).
It was only after these events that the Reorganization Plan was submitted to the Legislature. The Plan mirrored the Legislature’s design for the abolition of COAH and the transfer of its powers to DCA, and required DCA to fulfill COAH’s functions under the FHA. See S. Comm. Proposal at 3; 43 N.J.R. 1621(a). The Legislature’s proposal provided that: “[COAH] established by the [FHA] is abolished, and all of its powers, functions, and duties that are not repealed herein are continued in the [DCA].” S. Comm. Proposal at 3. In short, the Governor’s and Legislature’s proposed structural reforms of COAH were identical.
Moreover, the FHA is devoid of language excluding COAH from the Reorganization Act. When it passed the FHA in 1985, and at all times since that date, the Legislature was aware that it could exclude an agency from the Reorganization Act in that agency’s enabling statute. It is thoroughly conversant in statutory language used in enabling legislation to exempt government agencies from its legislation. See, e.g., N.J.S.A. 52:13H-14 (providing that the Council on Local Mandates “shall not be subject to the provisions of the ‘Open Public Meetings Act, [N.J.S.A. 10:4-6]’ ”); N.J.S.A. 40:43-66.39 (providing that joint municipal consolidation study commissions “shall not be subject to the provisions of the ‘Local Public Contracts Law,’ [N.J.S.A. 40A:11-1]”). Indeed, as noted, for reasons other than its “in but not of’ status, the Legislature had already amended PERC’s enabling legislation to exclude PERC from the Reorganization Act. N.J.S.A. 34:13A-6.1. A simi*495lar provision could easily have been added to the FHA. See Reed, supra, 34 N.J. at 558, 170 A.2d 419 (explaining that “enumerated exceptions in a statute indicate a legislative intent that the statute be applied to all cases not specifically excepted”). Yet the Legislature did not include such language in either the original or the amended version of the FHA.
Accordingly, 1 do not share the majority’s view that the FHA buttresses its decision striking down the Reorganization Plan at issue in this case. To me, the proposed amendment to the FHA and the Reorganization Plan reflect the elected branches’ shared intent to effect comprehensive reform. To the extent the majority suggests that the Reorganization Plan is either antithetical to the Legislature’s design for the administration of affordable housing policy, or that it somehow subverts the Legislature’s intent as codified in the FHA, I respectfully disagree.
V.
I also disagree with the majority’s reliance upon constitutional principles. See ante at 476-79, 70 A.3d at 578-80. In Brown, supra, 62 N.J. at 5, 297 A.2d 572, this Court considered a challenge to the constitutionality of the Reorganization Act. There, in the wake of Governor Cahill’s Reorganization Plan affecting PERC, the plaintiffs contended that N.J.S.A. 52:14C-1 to -11 violated both the Presentment Clause of the New Jersey Constitution, N.J. Const. art. V, § 1, ¶ 14(a), which prescribes that bills be presented to the Governor for his or her consideration, and principles of separation of powers, N.J. Const, art. III, ¶ 1. Brown, supra, 62 N.J. at 5, 297 A.2d 572. This Court rejected those arguments. Id. at 10-11, 297 A.2d 572. Writing for the Court, Chief Justice Weintraub rejected the plaintiffs’ Presentment Clause challenge, holding that the Legislature could constitutionally delegate to the Executive the power to reorganize, subject to the disapproval by a concurrent resolution from both houses. Id. at 6-8, 297 A.2d 572. The Court further held that the Reorganization Act did not run afoul of separation of powers principles, *496holding that “while the doctrine of separation of powers is designed to prevent a single branch from claiming or receiving inordinate power, there is no bar to cooperative action among the branches of government.” Id. at 11, 297 A.2d 572. Chief Justice Weintraub wrote:
[T]he constitutionality of the statute does not turn upon whether a plan is wise or unwise in a judge’s view. We cannot condemn the statute because mistakes might be made under its auspices. The responsibility for such policy decisions rests with the other branches of government, and this because of the very doctrine of separation of powers upon which plaintiffs rely.
[Id. at 10-11, 297 A.2d 572.]
The majority states that it premises its holding solely on statutory grounds and does not decide the constitutionality of the Reorganization Act as applied to “in but not of’ agencies in general or COAH in particular. See ante at 448, 477-78, 70 A.3d at 561-62, 579. Nonetheless, the majority holds its construction of the Reorganization Act to exclude “in but not of’ agencies is informed by the Presentment Clause and the Separation of Powers Clause. Ante at 476-77, 70 A.3d at 578-79. Citing Brown, the majority holds that the Legislature drafted the Reorganization Act so as to limit the Governor to “‘rearranging what already exists,’ ” and that it does not empower the Governor to “place ‘new or different authority ... in his branch of government.’ ” Ante at 476-77, 70 A.3d at 578 (alteration in original) (citing Brown, supra, 62 N.J. at 10, 297 A.2d 572).
I respectfully disagree with the majority’s contention that the Presentment Clause and Separation of Powers Clause support its holding in this case. This Court’s decision in Brown arose from Governor Cahill’s Reorganization Plan, referred to above in Part III, which affected the Department of Labor and Industry, in which PERC was situated. See Brown, supra, 62 N.J. at 4, 297 A.2d 572; 4 N.J.R. 161(a). Thus, the principles set forth in Brown were articulated in the setting of a constitutional challenge to a Reorganization Plan applied to an “in but not of’ agency, the Division within which PERC resided. See Brown, supra, 62 N.J. at 4, 297 A.2d 572; L. 1968, c. 303, §§ 5(a), 6(a); 4 N.J.R. 161(a). *497The limited legislative grant of reorganization authority to the Governor, which was held to meet constitutional norms in Brown, thus included the very power at issue here: the authority to reform “in but not of’ agencies. See Brown, supra, 62 N.J. at 10-11, 297 A.2d 572. Accordingly, I cannot agree with the majority that Brown provides any support for its holding; on the contrary, Brown confirms that the Legislature conferred upon the Governor reorganization powers that reach “in but not of’ agencies.
Moreover, I cannot agree that the Legislature would articulate constitutionally-dispositive constraints on the Governor’s authority by means of the obscure language relied upon by the majority. If, as the majority concludes, the Legislature excluded “in but not of” agencies to avoid violating N.J. Const. art. V, § 1, ¶ 14(a) and N.J. Const. art. III, ¶ 1, it would do so in unmistakable terms. The use of the term “of,” as used in N.J.S.A. 52:14C-3(a)’s definitional phrase, is anything but the clear expression of legislative intent that would be expected if a statute’s constitutionality were at stake. I cannot conclude that this single word was chosen by the Legislature because it was concerned about the constitutionality of its enactment. Accordingly, I respectfully disagree with the majority’s constitutional analysis.8
*498VI.
I concur with the majority that the Governor and Legislature have stated a common objective: to reform the administration of affordable housing policy in New Jersey. Ante at 479, 70 A.3d at 580. In my view, the Reorganization Plan struck down today expressed the coordinate branches’ shared intent. It was the latest in a four-decade series of initiatives to restructure government, many affecting “in but not of’ agencies such as COAH, efficiently achieved pursuant to the Reorganization Act.
For the reasons stated above, I do not share the majority’s conclusion that the Legislature intended to exclude “in but not of’ agencies from the Reorganization Act. I am not persuaded by the majority’s construction of the Legislature’s intent, and I find compelling evidence to the contrary. Accordingly, I would uphold Reorganization Plan No. 001-2011, and I respectfully dissent.
For Affirmance as Modified — Chief Justice RABNER, Justices LaVECCHIA and ALBIN, and Judges RODRÍGUEZ (temporarily assigned) and CUFF (temporarily assigned) — 5.
For Dissent — Justices HOENS and PATTERSON — 2.

 The legislative history of the Reorganization Act underscores the Legislature's intent to grant to the Governor broad authority to reorganize agencies of State government and does not offer the slightest suggestion that “in but not of” agencies were beyond its reach. In the original bill submitted to the Senate, Section 6 had limiting language regarding the Legislature's disapproval authority. See L. 1969, c. 203, § 6. That language was deleted and the statute as enacted only provided that “[a] reorganization plan may take effect as provided in section 7” of the Act. Ibid. Additionally, the Sponsor's Statement provides no indication that the Governor’s authority to reorganize the structure of the *484Executive Branch is limited, aside from the express limitations of the Act. See L. 1969, c. 203 (Sponsor’s Statement). Moreover, then-Governor Hughes’ statements regarding the Act fail to illustrate any intent to further limit the Governor’s authority under the Act, aside from what was expressly prohibited by the Act. See Press Release, Office of the Governor, 30 (Feb. 3, 1969); Richard J. Hughes, Seventh Annual Message to the Legislature, 55 (Jan. 14, 1969). Finally, the legislative history accompanying the Act attaches three published articles discussing the Act, none of which provide any indication the Legislature intended to limit the Governor’s authority under the Act. See L. 1969, c. 203.


 As the majority notes, the concept of "in but not of” agencies was recognized by the Legislature in express statutory language as early as December 1949. See N.J. Tpk. Auth. v. Parsons, 3 N.J. 235, 244, 69 A.2d 875 (1949).


 The majority relies upon the appearance of the term "within" in the definition of "agency” in the Administrative Procedure Act, N.J.S.A. 52:14B-2(a), and in the definition of "State agency” in the Conflicts of Interest statute, N.J.S.A. 52:13D-13(a). In contrast to the definitions of "agency” in the Reorganization Act, N.J.S.A. 52:14C-3(a), and the State Agency Transfer Act (Transfer Act), N.J.S.A. 52:14D-2, the definitions set forth in N.J.S.A. 52:14B-2(a) and N.J.S.A. 52:13D-13(a) encompass the "principal departments” of the Executive Branch. Having provided that the principal departments were subject to these laws, the Legislature then included several categories of entities "within” those departments in the definition of "agency,” N.J.S.A. 52:14B-2(a), and "State agency," N.J.S.A. 52:13D-13(a). In my view, the use of the term "within” in these two statutes, and the use of the term "of” in the Reorganization Act and the Transfer Act, represent their drafters’ choices among interchangeable prepositions, and nothing more.


 It is a fundamental principle of statutory construction, routinely invoked in the absence of plain language, that the Legislature "is presumed to be 'thoroughly conversant with its own legislation.’ ” State v. Grunow, 102 N.J. 133, 144, 506 *486A.2d 708 (1986) (quoting Brewer v. Porch, 53 N.J. 167, 174, 249 A.2d 388 (1969)). It is also " 'presumed to be familiar with its own enactments.’ " In re Petition for Referendum on Trenton Ordinance 09-02, 201 N.J. 349, 359, 990 A.2d 1109 (2010) (quoting State v. Federanko, 26 N.J. 119, 129, 139 A.2d 30 (1958)).


 The majority claims that the Transfer Act "offers no insight into the question." Ante at 476, 70 A.3d at 578. I respectfully disagree. In the Transfer Act, which sequentially follows the Reorganization Act and was enacted less than two years after that Act, the Legislature used the word "of” in precisely the manner in which the term appears in the Reorganization Act. See N.J.S.A. 52:14D-2. Yet the Act undisputedly applies to "in but not of” agencies. Consequently, the *487Transfer Act directly contravenes the majority's construction of that the word "of’ in N.J.S.A. 52:14C-3 to exclude “in but not of” agencies from the statute.


 In its original form, PERC’s enabling legislation, the EERA, provided that the Division of Public Employment Relations — in which PERC resided — -was “allocated within the Department of Labor and Industry, ... but not withstanding said allocation, the office shall be independent of any supervision or control by the department or by any board or officer thereof." L. 1968, c. 303, § 5(a).


 The majority asserts that there is a material distinction between transferring and abolishing an "in but not of” agency for purposes of the Reorganization Act. Ante at 473-75, 70 A.3d at 576-77. In fact, the Reorganization Act treats the abolition of a government agency and its transfer in precisely the same way: it authorizes both actions by a Governor as part of a reorganization plan submitted to the Legislature. N.J.S.A. 52:14C-4.


 Although it characterizes its holding as exclusively premised upon a construction of N.J.S.A. 52:14C-3, the majority substantially relies on federal law. It recites in detail the legislative history of Congress’s 1977 and 1984 amendments to the federal Reorganization Act, both of which limited the reach of the federal law. Ante at 477, 70 A.3d at 578-79 (citing Reorganization Act of 1977, Pub.L. No. 95-17, § 2, 91 Stat. 29, 31-32 (1977) (codified at 5 U.S.C.A. § 905(a)); Reorganization Act Amendments of 1984, Pub.L. No. 98-614, § 3(a), 98 Stat. 3192, 3192 (1984) (codified at 5 U.S.C.A. § 906(a)). I respectfully submit that Congress's constraint on the President's power to reorganize federal executive agencies not only fails to support the majority's holding here, but conflicts with that holding. Declining to abrogate executive reorganization authority as Congress has, the New Jersey Legislature has determined not to follow the federal path. This Court in William H. Goldberg & Co. v. Division of Employment Security, noting that the New Jersey Legislature declined to amend our unemployment compensation laws in conformance with a change in corresponding federal law, held that "[sjuch a change of language in a statute ordinarily implies a purposeful alteration in the substance of the law since we must assume that *498our Legislature acted with knowledge of the existing provisions of the related federal statute." 21 N.J. 107, 112-13, 121 A.2d 12 (1956) (citing Nagy v. Ford Motor Co., 6 N.J. 341, 348, 78 A.2d 709 (1951); Eckert v. N.J. State Highway Dep’t, 1 N.J. 474, 479, 64 A.2d 221 (1949)).